DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 7, 2021 has been entered.  Amendment of claims 1, 2, 4 and 10 is acknowledged.  Claims 6-9 are withdrawn pursuant to Applicants' election filed on 7/28/2020. Claims 1-5 and 10 are currently under consideration in this application.
The objections to claims 4 and 10 are withdrawn in view of Applicant's claim amendments.
The rejection of claims 1-5 and 10 under 35 USC § 112(a) as failing to comply with the enablement requirement is withdrawn in view of Applicant's Declaration filed 1/7/2021.
The rejection of claims 1-4 and 10 under 35 USC § 102 as being anticipated by Chen is withdrawn in view of Applicant's claim amendment.
The rejection of claim 5 under 35 USC § 103 as being unpatentable over Chen is withdrawn in view of Applicant's claim amendment.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:    
Claims 1 and 10 are convoluted. Examiner suggests amending to the following: 
Claim 1.  A method for improving inflammation after exercise, comprising:
administering an effective amount of a probiotic composition comprising Lactobacillus plantarum TWK10 to a human subject after exercise, wherein the human subject is diagnosed with high neutrophil to lymphocyte ratio (NLR) and platelet to lymphocyte ratio (PLR), and wherein the Lactobacillus plantarum TWK10 is deposited at the China General Microbiological Culture Collection Center (CGMCC) under accession number CGMCC 13008.
Claim 10.  A method for improving diseases or symptoms caused by excessively high neutrophil to lymphocyte ratio (NLR) and platelet to lymphocyte ratio (PLR), comprising: 
administering an effective amount of a probiotic composition comprising Lactobacillus plantarum TWK10 to a human subject who is diagnosed with excessively high NLR and PLR, wherein the Lactobacillus plantarum TWK10 is deposited at the China General Microbiological Culture Collection Center (CGMCC) under accession number CGMCC 13008, and wherein improving diseases or symptoms caused by excessively high NLR and PLR is achieved by reducing the NLR and the PLR.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a New Matter Rejection.  This new Rejection is necessitated by amendment of claim 1 requiring a human subject who is diagnosed with high NLR and PLR and amendment of claim 10 requiring a human subject who is diagnosed with excessively high NLR and PLR in the active method steps.  These new limitations are not the same as the method preamble in claim 10 "diseases or symptoms caused by excessively high neutrophil to lymphocyte ratio (NLR) and platelet to lymphocyte ratio (PLR)". 
The terms "a human subject who is diagnosed with high neutrophil to lymphocyte ratio (NLR) and platelet to lymphocyte ratio (PLR)" and "a human subject who is diagnosed with excessively high NLR and PLR" as recited in claims 1 and 10 respectively are not supported by the original disclosure or claim as filed. 
Applicant's amendment, filed 1/7/2021, does not indicate any support to the originally filed disclosure.
not provide sufficient support for a human subject diagnosed with high or excessively high NLR and PLR.  The specification only discloses NLR and PLR can also be used as indicators and causes for the diagnosis of metastasis and infections of many cancers and diseases (see ¶ 41); the instant claims now recite a human subject diagnosed with high or excessively high NLR and PLR, which was not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed. 
Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and do not satisfy the description requirement of the first paragraph of 35 U.S.C. 112. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection – Necessitated by Amendment of Claim 1 requiring a human subject who is diagnosed with high NLR and PLR and Amendment of Claim 10 requiring a human subject who is diagnosed with excessively high NLR and PLR in the active method steps.) 
Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The terms "high" and "excessively high" in claims 1 and 10 are relative terms which renders the claim indefinite.  The term terms "high" and "excessively high" PLR and NLR are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification (¶ 41) provides this statement: "NLR and PLR can also be used as indicators and causes for the diagnosis of metastasis and infections of many cancers and diseases.  The implementation of any use of the results of the present invention to improve related diseases or symptoms caused by excessively high NLR, or PLR, shall be deemed to be included in the scope of the claims of the present invention".  This statement alone does not set forth the numerical values of NLR and PLR that are high and those of NLR and PLR that are excessively high; and it does not provide a definite description for identifying subjects diagnosed with high or excessively high NLR and PLR. 
Claims 2-5 are dependent on claim 1 and also rejected due to said dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(New Rejection – Necessitated by Amendment) Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrirents, 8(205), 1-15) in view of Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92). 
Regarding claims 1 and 10, Chen teaches a method for improving inflammation after exercise which comprises administering an effective amount of a probiotic composition including Lactobacillus plantarum TWK10 (Chen Pg. 2, ¶ 3, lines 1-2: we evaluated the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers).  Chen further teaches administration of Lactobacillus plantarum TWK10 (LP10) to a human subject (Chen Pg. 2, ¶ 5, line 1: The human dose of LP10, 1x 1010 CFU per day, was modified from previous studies; Pg. 12, lines 23-24: For future investigations, LP10 could be used in humans who focus on aerobic endurance training for protective and health purposes). 

Yurtdas teaches NLR and PLR are measures of systemic inflammation and human subjects with cardiac syndrome and coronary artery disease have higher NLR and PLR and lower heart rate recovery after an exercise test as compared to control subjects (Yurtdas Abstract Objectives, lines 1-2: The neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation; Methods, line 3: All participants underwent an exercise test; Results, lines 1-2: CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values than the control group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Chen's method of administering the probiotic composition for improving inflammation after exercise to human subjects diagnosed with high NLR and PLR, in order to mitigate inflammation and the risk of future cardiovascular events as disclosed by Yurtdas (Conclusions, lines 1-3: CSX patients have higher NLR and PLR and slower HRR and lower DTS, similar to CAD patients, suggesting that CSX patients may be at a higher risk for developing cardiovascular events in the future). 
Claim 2 is directed to an intended result of the claimed method.  Chen and Yurtdas disclose the active method step and intended purpose of improving inflammation after exercise; therefore, the limitation of claim 2 is inherently disclosed.
claim 3, Chen teaches the Lactobacillus plantarum TWK10 is live (Chen Pg. 2, ¶ 4, lines 1-6: L. plantarum TWK10 (LP10) was obtained from Dr. Tsung-Yu Tsai (Department of Food Science, Fu Jen Catholic University, Taipei City, Taiwan).  L. plantarum TWK10 was isolated from Taiwanese fermented cabbage and stored at -80C in Lactobacilli MRS (Difco Corp., Sparks, MD, USA) with 20% glycerol. Before testing, the bacterial strains were retrieved from frozen storage and cultured in MRS broth for 24 h at 37C. Before supplementation, cells were centrifuged at 3000x g for 10 min and washed twice with phosphate buffered saline (PBS). Pellets were resuspended in PBS, pH 7.2).
Regarding claim 4, Chen teaches a dose is greater than or equal to 3x1010 CFU/day if the Lactobacillus plantarum TWK10 is live (Chen Pg. 3, ¶ 2, lines 1-2: In total, 24 mice were randomly assigned to 3 groups (8 mice/group) for daily oral LP10 treatment for 6 weeks: vehicle, 2.05 x 108 CFU/kg (LP10-1X), and 1.03 x 109 CFU/kg (LP10-5X); LP10-1X is equivalent 1x 1010 CFU per day and LP10-5X is equivalent 5x 1010 CFU per day as evidenced by Pg. 2, ¶ 5 – Pg. 3, lines 1-2: The human dose of LP10, 1x 1010 CFU per day, was modified from previous studies. The mouse LP10 dose (2.05 x 108 CFU/kg) we used was converted from a human equivalent dose (HED) based on body surface area by the following formula from the US Food and Drug Administration: assuming a human weight of 60 kg, the HED for 1 x 1010 colony-forming units (CFU) / 60 (kg) = 16.67 x 107 x 12.3 = a mouse dose of 2.05 x 108 CFU/kg; the conversion coefficient 12.3 was used to account for differences in body surface area between a mouse and a human, as previously described).
claim 5, Chen does not specifically teach a dose greater than 1x1011 CFU per day has better effects than a dose of 3x1010 CFU per day on improving inflammation after exercise; however, Chen does teach that a higher dose results in improved muscle strength and reduced expression of inflammatory markers (Chen Pg. 4, § 3.1 Effects of LP10 on Forelimb Grip Strength, lines 1-2: After supplementation for six weeks, the forelimb grip strengths in the vehicle, LP10-1X, and LP10-5X groups were 120 ± 5, 158 ± 3, and 168 ± 3 g, respectively; lines 4-5: In the trend analysis, absolute forelimb grip strength dose-dependently increased with increasing LP10 dose; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for improving inflammation after exercise as taught by Chen and Yurtdas by increasing the dose of Lactobacillus plantarum TWK10, because strength improved dose-dependently with LP10 dosage (Chen Pg. 4, § 3.1, lines 4-5: In the trend analysis, absolute forelimb grip strength dose-dependently increased with increasing LP10 dose).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 12, 14-16 and 19 of U.S. Patent No. 10792317 (Huang) in view of Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrirents, 8(205), 1-15) and Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92).
Patent claims 1, 5-6, 12, 14-16 and 19 recite the same active method step of administering the same probiotic composition comprising Lactobacillus plantarum with Chen teaches administration of Lactobacillus plantarum LP10/TWK10 for reducing body fat (Chen Pg. 7, ¶ 6, lines 1-5: We measured the effect of LP10 on the muscle and epididymal fat pad (EFP) mass and relative tissue weight (different tissue weights adjusted for individual BW %). The EFP weight was lower by 34.62% (p = 0.003) and 50.30% (p < 0.0001) with LP10-1X and LP10-5X, respectively, than with vehicle treatment. Trend analysis showed that EFP weight dose-dependently decreased with LP10 supplementation (p < 0.0001)) and inflammation after exercise (Chen Pg. 2, ¶ 3, lines 1-2: we evaluated the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers).  Yurtdas teaches NLR and PLR are measures of systemic inflammation and human subjects with cardiac syndrome and coronary artery disease have higher NLR and PLR and lower heart rate recovery after an exercise test as compared to control subjects (Yurtdas Abstract Objectives, lines 1-2: The neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation; Methods, line 3: All participants underwent an exercise test; Results, lines 1-2: CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values than the control group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method . 

Claims 1, 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10188685 (Chen) in view of Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrirents, 8(205), 1-15) and Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92).
Patent claims 1 and 8 recite the same active method step of administering the same probiotic composition comprising Lactobacillus plantarum with the deposit number CGMCC 13008; however, the patent claims recite a different intended purpose of improving muscle performance and reducing muscle fatigue.  Chen teaches administration of Lactobacillus plantarum LP10/TWK10 for improving exercise performance and reducing muscle fatigue (Chen Abstract, lines 13-15: Long-term supplementation with LP10 may increase muscle mass, enhance energy harvesting, and have health-promotion, performance-improvement, and anti-fatigue effects) and inflammation after exercise (Chen Pg. 2, ¶ 3, lines 1-2: we evaluated the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Yurtdas teaches NLR and PLR are measures of systemic inflammation and human subjects with cardiac syndrome and coronary artery disease have higher NLR and PLR and lower heart rate recovery after an exercise test as compared to control subjects (Yurtdas Abstract Objectives, lines 1-2: The neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation; Methods, line 3: All participants underwent an exercise test; Results, lines 1-2: CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values than the control group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method preamble recited in patent claims 1 and 8 to improve inflammation after exercise in human subjects diagnosed with high NLR and PLR, because Chen teaches the method for both therapeutic effects and Yurtdas teaches NLR and PLR correlate to systemic inflammation. 

Response to Arguments
Applicant's arguments with respect to claims 1-5 and 10 have been considered but are moot because the arguments do not apply to any of the combination of references, Chen and Yurtdas, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657      
                                                                                                                                                                                                 
/A.A.H./Examiner, Art Unit 1657